DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the first defibrillator plate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as “the first defibrillator pad”
Claim 12 recites the limitation "the compression plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This will be interpreted as “the compression device”
Claim 26, lines 7-9 recites the limitation “outputting to a display … a recommendation an indication of a compression quality”. It is unclear if ‘a recommendation’ or ‘an indication’ is being output to the display. A recommendation is interpreted as a prompt informing future 
Claims 27 and 28 are rejected due to depending on the rejected claim 26 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-10, 13, 15, 20 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US PG Pub 20180221676).
In regard Claim 1, Patel discloses a CPR device (abstract) comprising: a first computing device (Fig. 1 computer system 120); and a chest compression device configured to communicate with the first computing device (Fig. 1 CPR device 110 in communication with the computer system as disclosed in Paragraph [0026]), wherein the chest compression device comprises a defibrillator (Fig. 4 defibrillator module 420 with shock source 422), and wherein the first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Paragraph [0048] discloses obtaining heart rhythm information. Paragraph [0001] discloses treatment of cardiopulmonary arrest) and to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator (Paragraph [0048] discloses a command to start defibrillation after analysis).
In regard to Claim 2, Patel discloses the system of claim 1, wherein the chest compression device comprises: a compression plate (Fig. 3, support block 304 as disclosed in Paragraph [0031]); a compression bladder (Fig. 3, balloon 210 as disclosed in Paragraph [0028]); and at least one adjustable strap coupled to the compression plate and for securing the chest compression device to the patient (Paragraph [0027] discloses straps and buckles 202/204 for securing the device to the patient).
In regard to Claim 3, Patel discloses the system of claim 2, wherein the defibrillator comprises: a first defibrillator pad attached to the compression bladder (Paragraph [0030], Fig. 2, pad 220a and bladder 210 attached to the belt and are overlapping each other which attaches one to the other via the belt as a means of connection); and a second defibrillator pad attached to the at least one adjustable strap (Fig. 2, pad 220b).
In regard to Claim 4, Patel discloses the system of claim 3, wherein the compression bladder is configured to be removably secured to the compression plate (Paragraph [0031] and Fig. 3 disclose pocket 302 for securing the compression plate to the bladder via the belt. The plate may be removed from the pocket).
In regard to Claim 5, Patel discloses the system of claim 4, wherein the compression bladder is secured to the compression plate through a hook and loop fastener (Paragraph [0027] discloses the straps may comprise Velcro, i.e. hook and loop).
In regard to Claim 8, Patel discloses the system of claim 2, further comprising a compressor couplable to the compression bladder (Fig. 4 balloon actuator module operating a pump as disclosed in Paragraph [0028]), wherein during operation of the system, the compressor is operable to inflate and deflate the compression bladder (Paragraph [0028]).
In regard to Claim 9, Patel discloses the system of claim 1, wherein the chest compression device comprises a power source coupled to a first defibrillator pad (Paragraph [0035] discloses a power source 406 as seen coupled to the computer system and defibrillator in Fig. 4).
In regard to Claim 10, Patel discloses the system of claim 9, wherein the chest compression device is configured to cause the power source to apply a voltage potential to the first defibrillator plate upon receiving the defibrillator activation command from the first computing device (Paragraph [0035] discloses supplying a high voltage upon activation of defibrillation).
In regard to Claim 13, Patel discloses the system of claim 11, wherein the chest compression device is operable to automatically apply pressure to the patient periodically (Paragraph [0012] discloses “device configured to perform automatic defibrillation and chest compressions”. Paragraph [0048] discloses the system will start CPR based on the cardiac rhythm which is interpreted as periodically depending on patient status).
In regard to Claim 15, Patel discloses the system of claim 1, further comprising an oxygen sensor operable to sense an amount of oxygen perfusion of the patient (Paragraph [0012] discloses a pulse oximeter sensor), wherein the oxygen sensor is couplable to the first computing device (Fig. 4 shows the pulse oximeter module 424 connected to the computer).
In regard to Claim 20, Patel discloses the system of claim 1, wherein the chest compression device comprises one or more light emitting elements (Paragraph [0029] discloses a pulse oximeter sensor which operates by emitting light).
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US PG Pub 20180221676) as evidenced by Sturdivant (US PG Pub 20160213560).
In regard to Claim 16, Patel discloses the system of claim 1, further comprising a tissue perfusion sensor (Paragraph [0012] discloses a pulse oximeter sensor) operable to sense an amount of tissue perfusion of the patient (as evidenced by Sturdivant, Paragraph [0023] which states “tissue perfusion may be measured by a pulse oximeter”), wherein the tissue perfusion sensor is couplable to the first computing device (Paragraph [0012] and Fig 4 disclose pulse oximeter module 424 connected to the computer).
Claims 1, 11, 12, 23, 24, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman (US PG Pub 20060270952).
In regard to Claim 1, Freeman discloses a CPR device (Paragraph [0003]) comprising: a first computing device (Paragraph [0045] discloses a computing device as a processor inside the control box 26); and a chest compression device configured to communicate with the first computing device (Fig. 1 chest compression device 10 connected to control box 26 through button panel 20 as disclosed in Paragraph [0043]), wherein the chest compression device comprises a defibrillator (Paragraph [0042] defibrillation electrodes 12 and 14 and the internal charge storage capacitor stored within the control box 26 as disclosed in Paragraph [0048]), and wherein the first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Paragraph [0084] discloses software for predicting  and to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator (Paragraph [0051] the control box determines whether defibrillation is needed and commands a user to activate the defibrillator).
In regard to Claim 11, Freeman discloses the system of claim 1, wherein the chest compression device comprises an accelerometer configured to measure an acceleration of the chest compression device during operation of the chest compression device (Paragraph [0053] discloses an accelerometer in the device 10 for sensing compressions), and wherein the first computing device is configured to obtain, from the accelerometer, an acceleration signal indicative of the acceleration (Paragraph [0019] discloses processing circuitry receiving the accelerometer output. Paragraph [0048] discloses the control box possesses the processing circuitry) and to derive a compression depth associated with treating the patient based on the acceleration signal (Paragraph [0112] discloses accelerometer output used to derive depth of chest compressions).
In regard to Claim 12, Freeman discloses the system of claim 11, wherein the accelerometer is embedded within the compression plate (Paragraph [0019] discloses the accelerometer is within the compression device – refer back to the rejection of this claim under 112(b), paragraph 5 of this office action, which interprets ‘compression plate’ as the compression device).
In regard to Claim 18, Freeman discloses the system of claim 1, further comprising a blood pressure sensor operable to sense a blood pressure of the patient (Paragraph [0089] discloses including a blood pressure sensor 188), wherein the blood pressure sensor is couplable to the first computing device (Paragraphs [0075]-[0076] discloses compression device 10 as seen in Fig. 1 may further include a second unit 218 including the blood pressure sensor 188. The blood pressure sensor 188 is connected to compression device 10 which is connected to control box 26 via cable 23 as seen in Fig. 1).
In regard to Claim 23, Freeman discloses a system comprising: a first computing device (Paragraph [0045] discloses a computing device as a processor inside the control box); and a chest compression device configured to communicate with the first computing device (Fig. 1 compression device comprising pad 10 and control box 26), wherein the chest compression device comprises a defibrillator (Paragraph [0042] defibrillation electrodes 12 and 14 and the internal charge storage capacitor stored within the control box 26 as disclosed in Paragraph [0048]), wherein the first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Paragraph [0020] discloses ECG signals measured by electrodes. Performing cardiopulmonary resuscitation is indicative of the treatment being for cardiopulmonary arrest) and to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator (Paragraph [0061] discloses a command to stop CPR in order to apply shocks after analyzing the heart rhythm of the ECG), and wherein the first computing device is further configured to determine, from the patient information, a patient state indicative of cardiac dysrhythmia (Paragraph [0061] discloses bradycardia which is a dysrhythmia), wherein the first computing device, responsive to determining the patient state indicative of cardiac dysrhythmia (Paragraph [0061] discloses after the bradycardia is detected it will proceed to shocks), outputs to a display of the first computing device a recommendation to activate or deactivate the defibrillator (Paragraph [0066] discloses provides a 'ready' prompt on the display of the control box when a defibrillation shock is warranted).
In regard to Claim 24, Freeman discloses a method comprising: receiving, at a first computing device in a chest compression device (Fig. 1 compression device comprising pad 10 and control box 26. Paragraph [0045] discloses a computing device as a processor inside the control box) comprising a defibrillator (Paragraph [0042] defibrillation electrodes 12 and 14 and the internal charge storage capacitor stored within the control box 26 as disclosed in Paragraph [0048]), a patient attribute signal measured by a patient sensor (Paragraph [0020] discloses ECG signals measured by electrodes) during operation of the chest compression device (Paragraph [0053] discloses sensing electrical signals from the patient during pauses between compressions); determining, from the patient attribute signal, a patient state (Paragraphs [0061] and [0066] discloses the control box determines, by ECG data, if the patient is in a shockable state); responsive to determining the patient state, outputting to a display (Paragraph [0050] Fig. 2 is an audio/visual display for displaying prompts through display 34 and speaker 32) of the first computing device, a user prompt (Paragraph [0066] discloses a prompt for the user to clear from the patient); receiving, as an input to the first computing device, a user command to activate the defibrillator (Paragraph [0066] discloses an input of pressing a ready button which translates into a command to shock); and responsive to receiving the user command to activate the defibrillator, transmitting a defibrillator activation command to the defibrillator (Paragraph [0066]-[0067] discloses applying shocks after the button press).
In regard to Claim 26, Freeman discloses a method comprising: receiving at a first computing device (Paragraph [0045] discloses a computing device as a processor inside the , from a chest compression device (Fig. 1 compression device comprising pad 10 and control box 26) comprising (a) a defibrillator (Paragraph [0042] defibrillation electrodes 12 and 14 and the internal charge storage capacitor stored within the control box 26 as disclosed in Paragraph [0048]) and (b) an accelerometer configured to measure an acceleration of the chest compression device during operation of the chest compression device (Paragraph [0053] discloses an accelerometer in the device 10 for sensing compressions), the acceleration measured by the accelerometer; determining, from the accelerometer, a compression depth (Paragraph [0112] discloses accelerometer output used to derive depth of chest compressions); and responsive to determining the compression depth, outputting to a display coupled to the first computing device (Paragraph [0050] Fig. 2 is an audio/visual display for displaying prompts through display 34 and speaker 32 on control box 26 which houses the computing device) a recommendation an indication of a compression quality (Paragraph [0019] discloses in response to determining chest displacement the display will provide assistance with compressions which is interpreted as "a recommendation").
In regard to Claim 27, Freeman discloses the method of claim 26, further comprising: receiving, at the first computing device and from a sensor, patient heart rate information (Paragraph [0045] discloses a phonocardiogram and signal processing inside the control box); determining that the heart rate information is below a predetermined acceptable range of heart rates (Paragraph [0050] discloses 'if during mouth-to-mouth the rescuer checks the patient's pulse and discovers ... no pulse'. "No pulse" is interpreted as a heart rate that is below a predetermined range of heart hearts); and responsive to determining that the heart rate information is below a predetermined acceptable range of heart rates, activating the defibrillator (Paragraph [0050] discloses in response to determining there is no pulse, the circulation procedure is initiated which determines if a shock is warranted and eventually delivering that shock as disclosed in Paragraph [0051]).
In regard to Claim 28, Freeman discloses the method of claim 27, further comprising outputting, prior to activating the defibrillator, a warning that a defibrillation shock is about to be applied (Paragraph [0051] discloses instructions to press the ready button and a warning to step away).
Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampton (US Patent 7308304).
In regard Claim 1, Hampton discloses a chest compression system (Fig. 1, device 30) comprising: a first computing device (Col. 6, lines 34-40 discloses a controller); and a chest compression device configured to communicate with the first computing device (Col. 6, lines 34-40 discloses the computing device is connected to the compression device “ECC” – as seen in the Fig. 4 embodiment 150, Col. 9, line 14), wherein the chest compression device comprises a defibrillator (Col. 6, lines 41-50 discloses a defibrillator module), and wherein the first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Col. 3, lines 5-18 discloses the controller obtaining sensor data indicative of cardiac arrest) and to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator (Col. 3, lines 29-37 discloses delivering a defibrillating shock).
In regard to Claim 21, Hampton discloses the system of claim 1, wherein the chest compression device (Fig. 4, ECC 150) comprises: an upper compression plate (Fig. 4, base 151 ; a lower compression plate (Fig. 4, contact portion of the piston 152 appearing as a flange at the bottom of the stem portion); a mechanical piston between the upper compression plate and the lower compression plate (Fig. 4, stem portion of the piston 152) and configured to increase a distance between the upper compression plate and the lower compression plate during operation of the chest compression device (Fig. 4 and Col. 8 lines 20-24 disclose the two positions of the piston 152: retracted position 154 and extended position 156. While extended, the distance between the base 151 and flange is increased as seen in Fig. 4).
Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampton (US Patent 7308304).
In regard Claim 1, Hampton discloses a chest compression system (Fig. 1, device 30) comprising: a first computing device (Col. 6, lines 34-40 discloses a controller); and a chest compression device configured to communicate with the first computing device (Col. 6, lines 34-40 discloses the computing device is connected to the compression device “ECC” – as seen in the Fig. 5 embodiment 170, Col. 9, line 14), wherein the chest compression device comprises a defibrillator (Col. 6, lines 41-50 discloses a defibrillator module), and wherein the first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Col. 3, lines 5-18 discloses the controller obtaining sensor data indicative of cardiac arrest) and to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator (Col. 3, lines 29-37 discloses delivering a defibrillating shock).
In regard to Claim 22, Hampton discloses the system of claim 1, further comprising: a strap coupled to the chest compression device (Fig. 5, belt 172 as disclosed in Col. 8, lines 25-26); and a strap tensioner for receiving a first end of the strap and a second end of the strap such that the strap is arranged in a loop (Col. 8, lines 29-30 disclose the strap 172 retracts into the back frame 176 thus being used to tension the strap for chest compression. The strap is arranged in a loop with back frame 176), wherein, during operation of the chest compression device, the strap tensioner is operable to increase or decrease a length of the loop (Fig. 5 and Col. 8, lines 32-33 show expanded position 173 and constricted position 178 which decreases the length of the loop).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US PG pub 20030004445) in view of Patel (US PG Pub 20180221676)
In regard Claim 1, Hall discloses a CPR device (abstract) comprising: a first computing device (Paragraph [0022] discloses a controller); and a chest compression device configured to communicate with the first computing device (Paragraph [0041] discloses compression device 2 as seen in Fig. 9 comprising belt tightening mechanism 44 and bladder 4), wherein the chest compression device comprises a defibrillator (Paragraph [0062] discloses an integrated defibrillation device incorporated into the bladder 4), and wherein the first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Paragraph [0022] discloses obtaining pressure information as feedback for controlling the force of compression for the patient in addition to ECG electrodes disclosed in Paragraph [0062] for further information monitoring. Paragraph [0002] discloses resuscitation of cardiac arrest patients)
Hall does not disclose the first computing device is configured to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator.
However Patel discloses a CPR device wherein a first computing device is configured to obtain information regarding a patient being treated for cardiopulmonary arrest (Paragraph [0048] discloses obtaining heart rhythm information via ECG) to send commands to the chest compression device, wherein the commands comprise a defibrillator activation command to activate the defibrillator (Paragraph [0048] discloses a command to start defibrillation after analysis of ECG).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the CPR device disclosed by Hall with the processing configured to supply an activation command for the defibrillator as taught by Patel in order to perform automatic defibrillation (Patel; Paragraph [0026] – ‘automatic’ in the sense once the user has been prompted to move safely away, no further action is needed) in response to ECG data (Patel; Paragraph [0048].
In regard to Claim 2, Hall as modified by Patel discloses the system of claim 1, wherein the chest compression device comprises: a compression plate (Hall - Paragraph [0021] ; a compression bladder (Hall - Paragraph [0041] bladder 4); and at least one adjustable strap coupled to the compression plate and for securing the chest compression device to the patient (Hall; Paragraph [0041] discloses belt 3 which tighten to compress the patient against the plate).
In regard to Claim 6, Hall as modified by Patel discloses the system of claim 2, wherein the chest compression device comprises a gel pack (Hall; Paragraph [0041] discloses a second bladder 67 filled with gel).
In regard to Claim 7, Hall as modified by Patel discloses the system of claim 2, wherein an internal space of the compression bladder comprises a gel or liquid (Hall; Paragraph [0054] discloses compression bladder 4 may be filled with gel).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US PG Pub 20180221676) in view of Johnson (US PG Pub 20120010543)
In regard to Claim 14, Patel discloses the system of claim 1 (Paragraph 12 of this office action), but does not disclose further comprising a capnometer operable to sense a concentration of carbon dioxide exhaled by the patient, wherein the capnometer is couplable to the first computing device.
However, Johnson teaches a CPR device (abstract) comprising a capnometer operable to sense a concentration of carbon dioxide exhaled by the patient, wherein the capnometer is couplable to the first computing device (Paragraph [0162] discloses a capnometer and computing component).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Patel with a capnometer as taught by Johnson in order to provide additional physiological feedback on the effectiveness of the CPR being performed (Johnson; Paragraph [0158]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Patel (US PG Pub 20180221676) in view of Taylor (US PG Pub 20170105898).
In regard to Claim 17, Patel discloses the system of claim 1 (Paragraph 12 of this office action), but does not disclose further comprising a brain oxygenation sensor operable to sense an amount of brain oxygenation of the patient, wherein the brain oxygenation sensor is couplable to the first computing device.
However, Taylor discloses a CPR device (see abstract) comprising a brain oxygenation sensor operable to sense an amount of brain oxygenation of the patient (Paragraph [0143] discloses an optical sensor based cerebral oximetry in order to inform treatment decision making as disclosed in Paragraph [0149]), wherein the brain oxygenation sensor is couplable to the first computing device (Paragraph [0087] discloses the environmental sensor is coupled to a processor. Paragraph [0102] discloses the cerebral oximetry sensor may be the environmental sensor).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the CPR device disclosed by Patel with the cerebral oximeter as taught by Talyor in order to optimize the oxygen perfusion of the brain (Taylor.
Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US PG Pub 20060270952) in view of Freeman 2 (US PG Pub 20180092803).
In regard to Claim 19, Freeman discloses the system of claim 1 (Paragraph 28 of this office action), discloses wherein the chest compression device comprises an accelerometer (Freeman; Paragraph [0019] discloses the accelerometer is within the compression device in order to measure the motion of the patient’s chest) but does not disclose wherein the chest compression device comprises an angular rate sensor.
However, Freeman 2 teaches a CPR device (see abstract) wherein the chest compression device comprises an angular rate sensor (Paragraph [0065] discloses a gyroscope which is an angular rate sensor in order to measure the motion of the patient’s chest during compressions).
Freeman 2 teaches that both accelerometers and gyroscopes may be used in CPR compression devices to measure the motion of the patient’s chest during compression (Paragraph [0065]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to replace the accelerometer disclosed by Freeman with the gyroscope as taught by Freeman 2 in order to measure the motion of a patient’s chest during compressions as Freeman 2 teaches these are known equivalents in the art of CPR devices (Paragraph [0065]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman (US PG Pub 20060270952) in view of Johnson
In regard to Claim 25, Freeman discloses the method of claim 24 (Paragraph 28 of this office action), wherein the patient attribute signal is an ECG signal (Freeman; Paragraph [0020] discloses ECG signals measured by electrodes) but does not disclose wherein the patient attribute signal indicates a blood pressure of the patient.
However, Johnson discloses a CPR device (see abstract) wherein blood pressure measurements may be used to augment ECG measurements to determine if a pulse is present (Paragraph [0123]).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method step of determining a patient state from an ECG signal to be determining a patient state from an ECG signal augmented with a blood pressure measurement as taught by Johnson in order to indicate if a pulse is present (Johnson; Paragraph [0006] discloses pulseless arrhythmias are immediately life threatening and is information need to know whether to apply a shock). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Owens (US PG Pub 20080208273) discloses a resuscitation system and method
Myklebust (US PG Pub 20080097534) discloses a resuscitation system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STANDARD whose telephone number is (571)270-1501.  The examiner can normally be reached on 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STANDARD/Examiner, Art Unit 3785                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773